Title: From George Washington to Brigadier General William Smallwood, 15 April 1779
From: Washington, George
To: Smallwood, William



Sir
Hd Qrs Middlebrook 15th April 1779.

I herewith transmit you a copy of the arrangement of the field officers and captains, in the Maryland line, as settled by the board of General officers, ordered the 8th instant for that purpose.
You will also receive their report containing the reasons on which it is founded.
The inconveniences and confusion we have felt from the undecided state of rank, makes it necessary to conclude on something final. As the power of doing this has been lodged with me—and as I can foresee no good from keeping the disputes longer open—and confiding in the equity of the determination of the board of officers, I am led fully to concur with and approve of their arrangement. You will therefore communicate the arrangement and report to the line with my approbation of both.
And in order that the relative rank and promotions of the subalterns may be also completed you will be pleased to appoint a committee of field officers to settle the same agreeable to the last paragraph of the report.
If any of the papers in my hands can afford assistance, you will call for them for the committee.
I would just remark, that should any officer, still suppose himself aggrieved, in the present disposition of rank, I can only regret (after having taken every possible measure, to reconcile and adjust differing claims) that there are no general principles whatsoever capable of giving universal satisfaction. But Those gentlemen, who may be disappointed, will, I flatter myself, on further considering the subject; the resolves of assembly; and the sentiments by which we have been guided on this occasion; rest satisfied that every thing has been done; and every claim decided in the manner most agreeable to justice. I am sir &
G.W.
